Case: 17-13812    Date Filed: 03/08/2019   Page: 1 of 9


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-13812
                           ________________________

                    D.C. Docket No. 2:16-cr-00068-SPC-CM-1

UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                       versus

JORGE GUERRERO-TORRES
                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 8, 2019)

Before ED CARNES, Chief Judge, MARTIN, and ANDERSON, Circuit Judges.

MARTIN, Circuit Judge:

      Jorge Guerrero-Torres appeals his convictions for possession and production

of child pornography. He says the District Court erred in finding that he

abandoned his cellphone and, as a result, lacked standing to challenge the search of

its contents. After careful consideration and with the benefit of oral argument, we
              Case: 17-13812    Date Filed: 03/08/2019   Page: 2 of 9


conclude Mr. Guerrero-Torres did not demonstrate a subjective expectation of

privacy in the contents of his cellphone. We affirm his convictions.

                                      I.

      A grand jury indicted Mr. Guerrero-Torres on two charges: possessing child

pornography, in violation of 18 U.S.C. § 2252(a)(4)(B), (b)(2), and producing child

pornography, in violation of 18 U.S.C. § 2251(a), (e). Law enforcement found the

images underlying these charges on Mr. Guerrero-Torres’s cellphone.

      Mr. Guerrero-Torres moved to suppress these images as fruits of an

unlawful search. The District Court held an evidentiary hearing on the motion. At

the hearing, the government presented evidence that showed how law enforcement

came to possess Mr. Guerrero-Torres’s phone and the images on it.

      Mr. Guerrero-Torres became a suspect in an ongoing missing child

investigation. As a result, law enforcement arranged to speak with him at his

residence. While officers were on their way to his home, Mr. Guerrero-Torres

called them. An officer told him they would be at his home shortly, but when they

arrived Mr. Guerrero-Torres was not there. The officers waited at Mr. Guerrero-

Torres’s home for forty-five minutes then searched the surrounding area for him

for a couple of hours. One officer called Mr. Guerrero-Torres’s cellphone about

ten times. No one answered.




                                           2
              Case: 17-13812     Date Filed: 03/08/2019   Page: 3 of 9


      Mr. Guerrero-Torres testified he was not home because he had gone for a

walk. He said during his walk, his cellphone became damaged by rainwater and

would not turn on. Because of the damage, he did not believe his phone would

work properly, so he threw it away in a public area near some apartments.

Nonetheless, Mr. Guerrero-Torres said it was his intent to keep the contents of the

phone private. He expressed his belief that the password on his phone would

prevent others from accessing the contents of his phone. As he put it, he “was

abandoning the phone, but never the information because it was protected by the

password.”

      A landscaper found the phone in a ditch near an apartment complex the next

day and took it home with him. Law enforcement traced the phone to the

landscaper and retrieved it from him. Late that evening, law enforcement

apprehended Mr. Guerrero-Torres and promptly interrogated him after advising

him of his rights under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966),

and securing his agreement to speak with them. During that round of questioning,

Mr. Guerrero-Torres, through a translator, said he had thrown his phone away near

some apartments, and he heard someone had found it.

      Several hours after this questioning ended, a digital forensic specialist used a

program called Cellebrite to extract data from Mr. Guerrero-Torres’s phone. That

search turned up eight to ten thumbnails of images of child pornography.


                                          3
               Case: 17-13812     Date Filed: 03/08/2019    Page: 4 of 9


      In a second interrogation, Mr. Guerrero-Torres told law enforcement that he

had heard through a friend that someone named Esteban had found his phone.

That friend called Mr. Guerrero-Torres’s cellphone, and a man named Esteban

answered. When asked whether he “ask[ed] to get the phone back,” Mr. Guerrero-

Torres said “No, I didn’t ask him for the phone.” When asked whether he

remembered the password on his cellphone, Mr. Guerrero-Torres told law

enforcement four of the five numbers needed to unlock the phone, apparently

believing he had told them his complete password. At the time, he knew law

enforcement had his phone, and he knew they could use his password to access its

contents.

      In a later interrogation, law enforcement asked Mr. Guerrero-Torres if he

was surprised law enforcement had found the images of child pornography on his

phone. Mr. Guerrero-Torres replied, “No, because I knew you were going to find

them because you find everything on phones.” A video recording and written

transcription of this interrogation were admitted into evidence at trial, but not at the

evidentiary hearing on the motion to suppress.

      The District Court ultimately denied Mr. Guerrero-Torres’s motion to

suppress, finding he had abandoned his cellphone and thus lacked standing to

challenge its search. The court did not rule on whether Mr. Guerrero-Torres had

demonstrated a subjective expectation of privacy in the contents of his phone.


                                           4
                Case: 17-13812      Date Filed: 03/08/2019      Page: 5 of 9


       A jury convicted Mr. Guerrero-Torres as charged, and the District Court

sentenced him to forty years in prison.

                                           II.

       On appeal of a denial of a motion to suppress, we review for clear error the

District Court’s findings of fact and de novo the District Court’s application of the

law to those facts. United States v. Segura-Baltazar, 448 F.3d 1281, 1285 (11th

Cir. 2006). We construe all facts in the light most favorable to the prevailing party

below. United States v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000). We may

affirm the denial of a motion to suppress on any ground supported by the entire

record below—not just the record of the suppression hearing. United States v.

Barron-Soto, 820 F.3d 409, 415 (11th Cir. 2016); United States v. Newsome, 475

F.3d 1221, 1224 (11th Cir. 2007) (per curiam).

                                           III.

       Mr. Guerrero-Torres says the District Court erred in finding abandonment

because his cellphone’s contents remained password-protected. We affirm the

District Court’s ruling, but on different grounds. We hold that Mr. Guerrero-

Torres failed to establish a subjective expectation of privacy in the contents of his

phone, such that he lacked standing to contest its search. 1


       1
         Because record evidence shows Mr. Guerrero-Torres did not establish a subjective
expectation of privacy in the contents of his cellphone, we need not reach the parties’ other
arguments. We therefore do not decide whether the contents of a password-protected cellphone
                                                 5
                Case: 17-13812        Date Filed: 03/08/2019      Page: 6 of 9


       To challenge the search of his phone, Mr. Guerrero-Torres bore the burden

of establishing “both a subjective and an objective expectation of privacy” in its

contents. Segura-Baltazar, 448 F.3d at 1286. “The subjective component requires

that a person exhibit an actual expectation of privacy,” id. (quotation marks

omitted), and it is a question of fact, United States v. Hastamorir, 881 F.2d 1551,

1559 (11th Cir. 1989).

       On balance, the record before us indicates that Mr. Guerrero-Torres lacked

an actual expectation of privacy in the contents of his phone. Mr. Guerrero-

Torres’s use of a password might suggest he “sought to preserve privacy” in the

contents of his phone. See Bond v. United States, 529 U.S. 334, 336–38; 120 S.

Ct. 1462, 1464–65 (2000) (holding that the petitioner had shown a subjective

expectation of privacy where he had placed contraband in an opaque bag above his

seat on a Greyhound bus, because these actions suggested he “sought to preserve

privacy” in the contents of the bag); cf. United States v. Sparks, 806 F.3d 1323,

1345–47 (11th Cir. 2015) (holding appellants abandoned a cellphone when “they

left it with a total stranger, despite the fact that it was not password-protected and

despite knowing how to retrieve the phone”).




can be abandoned. We also do not address the government’s arguments that the good faith
exception applied or that exigent circumstances justified the warrantless search of Mr. Guerrero-
Torres’s phone.
                                                6
                Case: 17-13812       Date Filed: 03/08/2019      Page: 7 of 9


       However, he decided to purposefully discard the phone in a public place and

did not even attempt to retrieve it when he learned it had been found. These are

not the actions of someone seeking to guard the privacy of a phone’s contents. See

United States v. Pitt, 717 F.2d 1334, 1338 (11th Cir. 1983) (observing that the “use

of a padlock [to secure a room], standing in isolation, might meet his burden of

showing that [Pitt] had a subjective reasonable, legitimate expectation of privacy,

but that is negated by” other facts, including “the fact that he left the [contraband]

out on [a] desk, where [it] could be seen or examined by anyone else using the

room” and the fact that “[h]e knew that others were . . . using the room”); cf. Bond,

529 U.S. at 338, 120 S. Ct. at 1465 (suggesting a subjective expectation of privacy

in an item’s contents depends in part on whether one keeps that item in a place

where one can easily retrieve it, e.g., “directly above [one’s] seat” on a bus);

United States v. Haydel, 649 F.2d 1152, 1155 & n.3 (5th Cir. Unit A 1981)

(suggesting a subjective expectation of privacy in an item’s contents depends in

part on whether one stows the item in a place where one believes it is unlikely to

be discovered).2

       Also, Mr. Guerrero-Torres’s decision to give law enforcement what he

believed to be his password is not consistent with a desire to keep the contents of


       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down by the
close of business on September 30, 1981.
                                               7
              Case: 17-13812     Date Filed: 03/08/2019   Page: 8 of 9


the phone private. If the password had been correct, it would have allowed law

enforcement to access the phone’s contents. Volunteering a password to others

who are plainly curious to access a phone’s contents is not a “normal precaution to

maintain [] privacy,” but an action suggesting an intent to relinquish any actual

expectation of privacy. See Haydel, 649 F.2d at 1155 (indicating that taking

“normal precautions to maintain [one’s] privacy” is a factor to be weighed in

assessing whether one has shown an expectation of privacy); see also Pitt, 717 F.2d

at 1338 (indicating that giving a landlord the key to the padlock securing one’s

room weighs against finding a subjective expectation of privacy).

      Finally, Mr. Guerrero-Torres’s statement that he “knew [law enforcement]

were going to find [the images] because you find everything on phones” does not

help his cause. Indeed, such “a frank admission by [Mr. Guerrero-Torres] that he

had no subjective expectation that [the contents of his phone] would remain free

from governmental intrusion” suggests he lacked an actual expectation of privacy

in the contents of his phone. Rawlings v. Kentucky, 448 U.S. 98, 105, 100 S. Ct.

2556, 2561 (1980) (holding a similar admission as to the contents of a purse

weighed against finding an expectation of privacy).

      In the absence of a subjective expectation of privacy, Mr. Guerrero-Torres

lacked standing to contest the search of his phone. See Segura-Baltazar, 448 F.3d

at 1286. Therefore, the District Court properly denied his motion to suppress.


                                          8
     Case: 17-13812   Date Filed: 03/08/2019   Page: 9 of 9


AFFIRMED.




                              9